Free English translation of Spanish language document



Exhibit 10.76


INDEFINITE EMPLOYMENT CONTRACT




This INDEFINITE EMPLOYMENT CONTRACT is entered into by and between PETROLIFERA
PETROLEUM DEL PERU S.A.C., with Taxpayer Identification N° 20510478348, duly
represented by Mr. Francisco Gálvez Dañino, identified with ID N° 08231225, with
domicile at Calle Antequera N° 777 Office 701-C, San Isidro, by the power
conveyed by Entry N° 11736880 of the Registry of Legal Entities in Lima,
hereinafter referred to as PETROLIFERA; and
Mr. CARLOS MONGES REYES, identified with ID N° 07781022, with domicile at
Domingo de la Presa N°127, Urbanización Valle Hermoso, Santiago de Surco,
hereinafter referred to as CARLOS MONGES.


This Contract is entered into under the terms of the following clauses:


CLAUSE 1: BACKGROUND.- (i) PETROLIFERA is a company whose main purpose is
related to the hydrocarbon exploration and exploitation and requires to hire a
professional to be responsible for the General Management of the company.


(ii) CARLOS MONGES is a professional who shows to have the ability and
experience in the hydrocarbon exploration and exploitation field as well as for
the position of General Manager.


(iii) PETROLIFERA and CARLOS MONGES entered into employment contracts subject to
special conditions from August 1, 2005 to July 31, 2009, to get the position of
General Manager, currently he is the General Manager. The Parties have agreed to
enter into a new contract under the terms and conditions set forth in the
following clauses.


CLAUSE 2: PURPOSE.- By this Contract, PETROLIFERA hires CARLOS MONGES as
PETROLIFERA’s General Manager.


PETROLIFERA reserves the right to designate the location or locations where Mr.
CARLOS MONGES will provide his services.


CLAUSE 3: POSITION: MANAGER.- The Parties agree that Mr. CARLOS MONGES is
qualified as a manager to the extent that he will be responsible for PETROLIFERA
general representation, maintaining personal and direct contact with
PETROLIFERA.


CLAUSE 4: COMPENSATION.- PETROLIFERA shall pay Mr. CARLOS MONGES for his
services the sum of US$8,928.58 (eight thousand nine hundred twenty-eight with
58/100 American Dollars) per month, subject to law discounts and income tax and
that includes the household allowance. In addition, PETROLIFERA shall pay two
legal bonuses for Independence Day and Christmas, in July and December,
respectively, less discounts and CTS according to current laws, without
prejudice to any other labor rights, among others, vacations.


CLAUSE 5: TERM.- The term of this contract is indefinite and shall take effect
on August 1, 2009.


CLAUSE 6: WORK SCHEDULE.- The work schedule for Mr. CARLOS MONGES shall be the
required schedule to manage diligently and in a proper way the company. Since he
has been described as a management staff, he shall not be subject to overtime
pay or a specific work schedule.



--------------------------------------------------------------------------------

Free English translation of Spanish language document





CLAUSE 7: LIABILITIES OF THE GENERAL MANAGER.- The General Manager shall:


1.- Maintain continuous and direct contact with Perupetro OSINERG, Directorate
of Hydrocarbons, Environmental Directorate and other Directorates of the
Ministry of Energy and Mines, as well as all other public and private entities
which PETROLIFERA shall maintain administrative and business relations.


2.- Manage the staff so they work under his direction in relation of dependence
and subordination, complying with the current rules.


3.- Comply with all applicable legal provisions in Peru.


CLAUSE 8: CONFIDENTIALITY.- All the knowledge and confidential information that
CARLOS MONGES could acquire from PETROLIFERA shall be kept confidential and may
not be used or disclosed to third parties unless PETROLIFERA provides its
written consent. This liability is valid indefinitely.


CARLOS MONGES agrees and acknowledges that the liability of confidentiality and
discretion includes all confidential information and documentation that was
acquired direct or indirectly by his work provided to PETROLIFERA without
exception.


Contravention of this clause shall authorize PETROLIFERA to terminate this
contract due to serious offense, that is, failing to comply with work
liabilities that break the good working faith, as well as the use or disclosure
of PETROLIFERA’s confidential information to third parties, without prejudice to
his liability for damages caused to PETROLIFERA and subject to compensation,
except with the written consent given by PETROLIFERA.


This clause does not include technical information that Mr. CARLOS MONGES, in
his capacity as PETROLIFERA’s General Manager, shall issue to Perupetro, the
Ministry of Energy and Mines, and other public and private entities which
PETROLIFERA shall maintain administrative and business relations.


CLAUSE 9: JURISDICTION.- The Parties submit to the jurisdiction of the Judges
and Courts of Lima and establish as their domiciles those mentioned in this
contract.


In witness thereof, three identical copies are signed on the first day of
August, 2009.


/s/ Francisco Gálvez Dañino                                    /s/ Carlos Monges
Reyes            
p. Petrolífera Petroleum del Perú S.A.C.                Carlos Monges Reyes
Francisco Gálvez Dañino                     ID Nº 07781022





--------------------------------------------------------------------------------




CONTRATO DE TRABAJO A TIEMPO INDETERMINADO




Conste por el presente instrumento, el CONTRATO DE TRABAJO A TIEMPO
INDETERMINADO, que celebran de una parte; PETROLIFERA PETROLEUM DEL PERU S.A.C.,
con R.U.C. Nº20510478348, debidamente representada por el señor Dr. Francisco
Gálvez Dañino, identificado con D.N.I. Nº08231225, con domicilio en Calle
Antequera Nº777 Oficina 701-C, San Isidro, según Poder que corre inscrito en la
Partida Nº11736880 del Registro de Personas Jurídicas de Lima, en adelante,
PETROLIFERA, y de la otra parte el señor CARLOS MONGES REYES, identificado con
D.N.I. Nº07781022, con domicilio en Domingo de la Presa Nº127, Urbanización
Valle Hermoso, Santiago de Surco, en adelante CARLOS MONGES, en los términos y
condiciones siguientes:


PRIMERA: ANTECEDENTES.- (i) PETROLIFERA es una sociedad cuyo objeto principal es
dedicarse a la exploración y explotación de hidrocarburos y que requiere
contratar a un profesional que se encargue de la Gerencia General de la empresa.


(ii) CARLOS MONGES es un profesional que manifiesta tener la capacidad y
experiencia necesarias en el campo de exploración y explotación de hidrocarburos
así como para ocupar el cargo de Gerencia General requerido.


(iii) PETROLIFERA y CARLOS MONGES celebraron contratos de trabajo sujetos a
modalidad por necesidad de mercado del 01 de agosto de 2005 al 31 de julio de
1009, para que ocupase el cargo de Gerente General, el mismo que actualmente
ocupa, habiendo las partes acordado celebrar un nuevo contrato en los términos y
condiciones que se indican en las cláusulas siguientes.


SEGUNDA: OBJETO.- Por el presente instrumento, PETROLIFERA contrata al señor
CARLOS MONGES para que se desempeñe como Gerente General de PETROLIFERA.


PETROLIFERA se reserva el derecho de designar la localidad o localidades donde
prestará sus labores el señor CARLOS MONGES.


TERCERA: CARGO DE DIRECCIÓN.- Las partes convienen que el señor CARLOS MONGES es
calificado como un trabajador de dirección en la medida que ejercerá la
representación general de PETROLIFERA manteniendo contacto personal y directo
permanente con PETROLIFERA.


CUARTA: REMUNERACIÓN.- PETROLIFERA abonará al señor CARLOS MONGES por los
servicios contratados la suma de US$8,928.58 (Ocho mil novecientos veintiocho
con 58/100 Dólares Americanos) mensuales brutos, sujeta a los descuentos de ley
e Impuesto a la Renta y que incluye la asignación familiar. Además, PETROLIFERA
abonará dos gratificaciones legales por Fiestas Patrias y Navidad, en los meses
de julio y diciembre, respectivamente, menos los descuentos que corresponden y
la CTS de acuerdo a las disposiciones legales vigentes, sin perjuicio de los
demás derechos laborales, entre otros, vacaciones.


QUINTA: PLAZO.- El plazo de este contrato es indeterminado y comenzarán a regir
el 1º de agosto del 2009.


SEXTA: HORARIO.- El horario en que desempeñará sus labores el señor CARLOS
MONGES será el necesario para poder atender cabal y diligentemente la dirección
de la empresa atendiendo a las circunstancias y necesidades del servicio.
Habiendo sido calificado como personal de dirección no está sujeta al pago de
horas extras ni a un horario específico.





--------------------------------------------------------------------------------




SÉPTIMA: OBLIGACIONES DEL GERENTE GENERAL.- Sin que esta enumeración sea
limitativa, el Gerente General se obliga a:


1.- Mantener contacto permanente y directo con Perupetro, OSINERG, Dirección
General de Hidrocarburos, Dirección General Ambiental y demás Direcciones del
Ministerio de Energía y Minas, así como todas las otras entidades públicas y
privadas con las que PETROLIFERA debe mantener relaciones administrativas,
comerciales y de negocios.


2.- Dirigir al personal que fuera necesario que labore bajo sus órdenes con
relación de dependencia y subordinación, cumpliendo con las normas vigentes.


3.- Cumplir estrictamente con todos los dispositivos legales vigentes en el
Perú.


OCTAVA: RESERVA Y CONFIDENCIALIDAD.- Todos los conocimientos e información de
carácter confidencial que CARLOS MONGES pudiera adquirir de PETROLIFERA serán
mantenidos en dicha condición de reserva y confidencialidad y no deberán ser
utilizados ni revelados a terceros a menos que PETROLIFERA otorgue su
consentimiento por escrito. Esta obligación tiene vigencia indefinida,
independientemente del término del presente contrato.


CARLOS MONGES acepta y reconoce que la obligación que sume de confidencialidad y
reserva comprende y abarca toda información y documentación de carácter
reservado que fuera adquirida con ocasión directa o indirecta de su trabajo para
PETROLIFERA sin excepción alguna.


La contravención de esta cláusula autorizará especialmente a PETROLIFERA a dar
por resuelto el presente contrato por comisión de falta grave consistente en el
incumplimiento de obligaciones de trabajo que quebrantan la buena fe laboral,
así como por el uso o entrega a terceros de información reservada de
PETROLIFERA, sin perjuicio de su responsabilidad por los daños y perjuicios que
cause a PETROLIFERA y que serán sujetos de indemnización, salvo que cuente con
el consentimiento expreso de PETROLIFERA.


Lo convenido en esta cláusula no comprende aquella información técnica que el
señor CARLOS MONGES, en su calidad de Gerente General de PETROLIFERA, esté
obligado a remitir o alcanzar a Perupetro, el Ministerio de Energía y Minas y
otras entidades públicas y privadas con las que PETROLIFERA mantenga relaciones
comerciales o administrativas.


NOVENA: JURISDICCIÓN.- Las partes se someten a la jurisdicción y competencia de
los Jueces y Tribunales de Lima y fijan como sus domicilios los señalados en la
introducción de este contrato.


Extendido por triplicado de un mismo tenor, el primer día del mes de agosto del
años dos mil nueve, firmando las partes en señal de plena y absoluta
conformidad.






/s/ Francisco Gálvez Dañino                                     /s/ Carlos
Monges Reyes      
p. Petrolífera Petroleum del Perú S.A.C.                Carlos Monges Reyes
Francisco Gálvez Dañino                     DNI Nº07781022



